Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

Parties:

 

“LaSalle”:   

LaSalle Bank, National Association

370 Seventeenth Street

Suite 3590

Denver, CO 80202

“Borrower”:   

Champps Operating Corporation

10375 Park Meadows Drive, Suite 560

Littleton, Colorado 80124

“Syndication Parties”:    Whose signatures appear below

 

Execution Date:   

June 13, 2006

Recitals:

A. LaSalle (in its capacity as the Administrative Agent (“Agent”) and as a
Syndication Party) and Borrower have entered into that certain Credit Agreement
(Revolving Loan and Term Loans) dated as of March 16, 2004, and that First
Amendment to Credit Agreement dated as of November 29, 2005 (“First Amendment”)
(as amended by the First Amendment and as further amended, modified, or
supplemented from time to time, the “Credit Agreement”) pursuant to which
LaSalle and any entity which becomes a “Syndication Party” has extended certain
credit facilities to Borrower under the terms and conditions set forth in the
Credit Agreement.

B. Borrower has requested that the Agent and the Syndication Parties make
certain revisions to the letter of credit facility as contained in the Credit
Agreement, which the Agent and the Syndication Parties are willing to do under
the terms and conditions as set forth in this Second Amendment to Credit
Agreement (“Second Amendment”).



--------------------------------------------------------------------------------

Agreement:

Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Amendments to Credit Agreement. The Credit Agreement is amended as of the
Effective Date as follows:

1.1 The following defined term is added, following Section 1.85, to the list of
terms defined in portions of the Credit Agreement other than in Article 1:

 

Extended Duration LC    Subsection 3.1.1

1.2 Subsections 3.1.1 and 3.2.3 are hereby amended in their entirety to read as
follows:

3.1.1 Request for Letter of Credit. Each Letter of Credit shall be requested by
Borrower in accordance with the terms and conditions of the Master LC Agreement,
and Borrower shall comply with all terms and conditions of the Master LC
Agreement relating to the issuance by the Letter of Credit Bank of each such
requested Letter of Credit. Any such Letter of Credit shall be issued under the
3-Year Facility. In no event may the expiry date of any Letter of Credit be
later than one hundred and twenty (120) days beyond the 3-Year Maturity Date.
Borrower may not request issuance of a Letter of Credit for other than a purpose
for which a 3-Year Advance could be requested under clauses (b), (c), and (d) of
Section 2.5 hereof. Each Letter of Credit issued with an expiry date beyond the
3-Year Maturity Date shall be deemed to be, and referred to herein as, an
“Extended Duration LC”.

3.2.3 Treatment of Draws. Except as provided below in this Subsection with
respect to a draw under an Extended Duration LC on or after the 3-Year Maturity
Date, each draw under a Letter of Credit shall be funded by each of the
Syndication Parties as a 3-Year Advance in accordance with their respective
Individual 3-Year Pro Rata Share as of the date of such 3-Year Advance (or as
provided otherwise in Section 3.3 hereof). Borrower agrees that, no later than
the Banking Day following receipt of notice of such draw, it shall reimburse the
Letter of Credit Bank for each draw under any Extended Duration LC if the draw
occurs on or after the 3-Year Maturity Date. In the event Borrower fails to
reimburse the Letter of Credit Bank for a draw under an Extended Duration LC
within the time provided in the immediately preceding sentence, such draw shall
be funded by each of the Syndication Parties as a 3-Year Advance in accordance
with their respective Individual 3-Year Pro Rata Share as of the 3-Year Maturity
Date (or as provided otherwise in Section

 

2



--------------------------------------------------------------------------------

3.3 hereof, if applicable), notwithstanding that the 3-Year Advance occurs after
the 3-Year Maturity Date.

1.3 Section 5.1 is hereby amended in its entirety to read as follows:

5.1 Principal Payments. Principal owing under the 3-Year Notes and 3-Year Loan
shall be payable in full on the 3-Year Maturity Date; provided that if, at any
time Borrower’s ratio of Total Senior Debt to EBITDA exceeds 1.50 to 1.00 as of
the last day of any Fiscal Quarter (“Conversion Date”), (a) the outstanding
balance owing under the 3-Year Notes and the 3-Year Loan on the Conversion Date
(“Conversion Balance”) shall become due and payable in equal quarterly payments
determined by dividing the Conversion Balance by twenty (20), with the first
such payment due on the date which is thirty (30) days after such Conversion
Date and subsequent payments due on each quarterly anniversary of the Conversion
Date (“First Conversion Payment Date”), and the last such payment due on the
3-Year Maturity Date, requiring a balloon payment on such date. In addition, for
the limited purpose of determining Borrower’s ability to request, and the
obligation of the Syndication Parties to fund, 3-Year Advances on and after the
Conversion Date, the Aggregate 3-Year Commitment shall be reduced by the amount
of the Conversion Balance (in addition to any reduction applicable under
Section 2.8). In the event that at any time from and after the Conversion Date
the outstanding balance of 3-Year Advances (including Committed 3-Year Advance),
excluding the unpaid amount of the Conversion Balance, plus the face amount of
all outstanding Letters of Credit exceeds the Aggregate 3-Year Commitment as so
reduced or as further reduced pursuant to Section 2.8, Borrower shall make a
Mandatory Prepayment in the amount of such excess on the next Banking Day.

In the event that a 3-Year Advance is made on or subsequent to the 3-Year
Maturity Date pursuant to Subsection 3.2.3 hereof on account of a draw under an
Extended Duration LC, Borrower shall repay the full amount of each such 3-Year
Advance on the Banking Day after such 3-Year Advance is made.

Voluntary prepayments may be made only as provided in Section 5.5 hereof and
Mandatory Prepayments must be made as provided above in this Section and as
provided in Section 5.6 hereof.

1.4 Section 14.20 is hereby amended in its entirety to read as follows:

5.1 Mutual Release. Upon full indefeasible payment and satisfaction of the Bank
Debt and Notes and the other obligations contained in this Credit Agreement, the
parties, including Borrower, the Administrative Agent, and each Syndication
Party shall, except as provided in Subsections 3.1.1 and 3.2.3 and Article 11
hereof, and except those obligations which specifically provided herein to
survive termination of this Credit Agreement, thereupon automatically each be
fully, finally, and forever released and discharged from any further claim,
liability, or obligation in connection with the Bank Debt.

 

3



--------------------------------------------------------------------------------

2. Conditions to Effectiveness of this Second Amendment. The effectiveness of
this Second Amendment is subject to satisfaction, in the Administrative Agent’s
sole discretion, of each of the following conditions precedent (the date on
which all such conditions precedent are so satisfied shall be the “Effective
Date”):

2.1 Delivery of Executed Loan Documents. Borrower shall have delivered to the
Administrative Agent, for the benefit of, and for delivery to, the
Administrative Agent and the Syndication Parties, the following documents, each
duly executed by Borrower and any other party thereto:

A. This Second Amendment.

B. Acknowledgement and Agreement of both Guarantors.

2.2 Representations and Warranties. The representations and warranties of
Borrower in the Credit Agreement shall be true and correct in all material
respects on and as of the Effective Date as though made on and as of such date.

2.3 No Event of Default. No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Effective Date of this Second
Amendment.

2.4 Payment of Fees and Expenses. Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available federal funds (a) all fees
presently due under the Credit Agreement (as amended by this Second Amendment);
and (b) all expenses owing as of the Effective Date pursuant to Section 14.1 of
the Credit Agreement, including Agent’s costs and legal fees incurred in
connection with the negotiation, preparation, and execution of this Second
Amendment.

3. General Provisions.

3.1 No Other Modifications. The Credit Agreement, as expressly modified herein,
shall continue in full force and effect and be binding upon the parties thereto.

3.2 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of Borrower, Agent, and the Syndication Parties, and their
respective successors and assigns, except that Borrower may not assign or
transfer its rights or obligations hereunder without the prior written consent
of all the Syndication Parties.

3.3 Definitions. Capitalized terms used, but not defined, in this Second
Amendment shall have the meaning set forth in the Credit Agreement.

3.4 Severability. Should any provision of this Second Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this Second Amendment and all remaining provision of
this Second Amendment shall be fully enforceable.

 

4



--------------------------------------------------------------------------------

3.5 Governing Law. To the extent not governed by federal law, this Second
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.

3.6 Headings. The captions or headings in this Second Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Second Amendment.

3.7 Counterparts. This Second Amendment may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this Second Amendment by telefax,
facsimile, or e-mail transmission of an Adobe® file format document also shall
deliver an original executed counterpart of this Second Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Second Amendment.

[Signatures to follow on next page.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the Effective Date.

 

ADMINISTRATIVE AGENT:   LaSalle Bank, National Association    

By:

 

/s/ Marlee Zweigbaum

   

Name:

 

Marlee Zweigbaum

   

Title:

 

Vice President

 

BORROWER:   Champps Operating Corporation    

By:

 

/s/ David Womack

   

Name:

 

Dave Womack

   

Title:

 

Chief Financial Officer

 

SYNDICATION PARTIES:   LaSalle Bank, National Association    

By:

 

/s/ Marlee Zweigbaum

   

Name:

 

Marlee Zweigbaum

   

Title:

 

Vice President

 

6



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

CHAMPPS ENTERTAINMENT, INC. (“Guarantor”) as guarantor of the indebtedness of
Champps Operating Corporation (“Borrower”) to LaSalle Bank, National Association
(“LaSalle”) and the other Syndication Parties as defined above (collectively
with LaSalle, the “Lenders”) to that certain Credit Agreement (as defined in
this Second Amendment) pursuant to a Guaranty (“Guaranty”) dated as of March 16,
2004, to induce the Lenders to execute the Second Amendment, (i) consents to the
terms and Borrower’s execution of the Second Amendment, (ii) reaffirms
Guarantor’s obligations to the Lenders pursuant to the terms of the Guaranty and
agrees that Borrower’s execution of this Second Amendment shall not relieve such
Guarantor of liability under the Guaranty, and (iii) acknowledges and agrees
that the Lenders may amend, restate, extend, renew or otherwise modify the
Credit Agreement and any indebtedness of Borrower thereunder and any agreement
of Borrower executed in connection with the Credit Agreement, or enter into any
agreement or extend any additional or other credit accommodations, without
notifying or obtaining the consent of the undersigned and without impairing the
liability of the undersigned under the Guaranty, all notwithstanding that
Guarantor was asked to execute this Acknowledgment and Agreement.

Dated: June 13, 2006

 

Champps Entertainment, Inc.

By:

 

/s/ David Womack

Name:

 

David Womack

Title:

 

CFO

 

7



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

CHAMPPS ENTERTAINMENT OF TEXAS, INC. (“Guarantor”) as guarantor of the
indebtedness of Champps Operating Corporation (“Borrower”) to LaSalle Bank,
National Association (“LaSalle”) and the other Syndication Parties as defined
above (collectively with LaSalle, the “Lenders”) to that certain Credit
Agreement (as defined in this Second Amendment) pursuant to a Guaranty
(“Guaranty”) dated as of March 16, 2004, to induce the Lenders to execute the
Second Amendment, (i) consents to the terms and Borrower’s execution of the
Second Amendment, (ii) reaffirms Guarantor’s obligations to the Lenders pursuant
to the terms of the Guaranty and agrees that Borrower’s execution of this Second
Amendment shall not relieve such Guarantor of liability under the Guaranty, and
(iii) acknowledges and agrees that the Lenders may amend, restate, extend, renew
or otherwise modify the Credit Agreement and any indebtedness of Borrower
thereunder and any agreement of Borrower executed in connection with the Credit
Agreement, or enter into any agreement or extend any additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the liability of the undersigned under the Guaranty, all
notwithstanding that Guarantor was asked to execute this Acknowledgment and
Agreement.

Dated: June 8, 2006

 

Champps Entertainment of Texas, Inc.

By:

 

/s/ Amy Adams

Name:

 

Amy Adams

Title:

 

President

 

8